DETAILED ACTION
	The RCE dated 12-08-2020 is acknowledged. 
	Claims included in the prosecution are 1, 3-5, 7-8 and 10-12.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
1.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	It is unclear as to what applicant intends to convey by “ultrasonic time : 20 min, ultrasonic: 2s. stop: 1s, in claim 10, line 4.
			

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


2.	Claims 1, 3-5, 7-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu Xing (doi, 2014) of record in combination with  Wang (US 20140356414), Kim (US 2013/0102993) and in further combination with Imanaka (US 2008/0102111),  optionally in further combination with CN 101198167 and Picard (2011/0230423).
	Lv Xing teaches the inhibitory effect of RGD and R8 co-modified paclitaxel loaded liposomes on the Esophagus Carcinoma (English translation). The liposome contain SPC (soy phosphatidylcholine, also called as soy lecithin), cholesterol and DSPE-PEG 3500 (1.2.1). The method involves dissolving the phospholipids, cholesterol and paclitaxel in chloroform, formation of a lipid film and hydrating the lipid film.  In the method taught by Lv Xing the RGD and R8 peptides are already linked with the activated polyethylene glycol-phospholipid and the chemotherapeutic agent is encapsulated within the liposome without the use of ammonium sulfate gradient.. 
	What is also lacking in Lv Xing is the teaching of the cisplatin instead of paclitaxel and loading of cisplatin using ammonium sulfate gradient and also the use of ergosterol in the liposomes.

	Kim while disclosing RGD containing liposomal composition teaches that  sterols such as ergosterol and cholesterol stabilize the liposomes and could be used in combination. Cisplatin and paclitaxel are the drugs taught by Kim (Abstract, 0028,0055, 0069. 0069, 0073, 0080 and claim 1.
Imanaka while disclosing liposomal anti-cancer compositions teaches that plant sterols such as ergosterol have cancer metastasis inhibiting activity (Abstract, 0003, 0007, 0008, 0035, 0046, Examples and claims 1-2).
CN while disclosing loading of drugs using ammonium sulfate gradient teaches that external medium can be changed by dialysis technique  using distilled water (See the entire English translation).

It would have been obvious to one of ordinary skill in the art to use cisplatin instead of paclitaxel in Lv Xing’s RGD and R8 modified liposomal compositions and loading cisplatin by ammonium sulfate gradient method since both cisplatin and paclitaxel could be loaded into the liposomes as taught by Wang. One of ordinary skill in the art would be further motivated to use cisplatin instead of paclitaxel since Kim and Picard teach that either cisplatin or paclitaxel could be used along with RGD peptide in anti-cancer compositions. The use of ergosterol in addition to cholesterol in the liposomes of Lv Xing would have been obvious to one of ordinary skill in the art since ergosterol is a plant sterol and it not only stabilizes liposomal membrane but also acts as an anti-cancer agent and as a metastasis inhibitor as taught by Imanaka. Instant ratios of ergosterol to cisplatin are deemed to be obvious parameter one of ordinary skill in the art would manipulate in order to obtain the best possible results. One of ordinary skill in the art would also be motivated to change the amounts of lecithin, cholesterol and ergosterol in the liposomal compositions in order to obtain the best results, based on the teachings of prior art.
3. 	Claims 1, 3-5, 7-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu Xing (doi, 2014) of record in combination with  Wang (US 20140356414), Kim (US 2013/0102993) and in further combination with Imanaka (US 2008/0102111),  optionally in further combination with CN 101198167 and Picard (2011/0230423) as set forth above, further in View of Wang et al (Journal of Controlled Release, vol. 196, pp. 22-233, 2014), Agrez et al (Journal of Cancer Therapy, vol. 2, pp. 295-301, 2011), Martinez-Velez ( Journal of Bone and Mineral Research, vol. 29, pp. 2289-96, 2014) individually or in combination.
The teachings of Lv Xing, Wang US 2014, Kim, Imanaka, CN and Picard have been discussed above.
Wang teaches that RGD peptide conjugated to liposomal drug delivery system for enhanced therapeutic efficacy in treating bone metastasis from prostate cancer. The anti-cancer agent taught is cisplatin (entire article).
Agrez teaches synergistic anti-tumor effect of cisplatin when combined with an Anti-Src Kinase integrin based peptide (see the abstract and entire article).
Martinez-Velez teaches that oncolytic Adenovirus RGD in combination with cisplatin exerts a potent anti-osteosarcoma activity (Abstract and entire Article).
One of ordinary skill in the art would be motivated further to use cisplatin in Lv Xing’s liposomes since Wang teaches that RGD peptide conjugated to liposomal delivery system encapsulating cisplatin has enhanced therapeutic efficacy in treating bone metastasis from prostate cancer and  Agrez teaches the synergistic anti-tumor effect of cisplatin when combined with an Anti-Src Kinase integrin based peptide and since Martinez-Velez teaches that RGD and cisplatin having potent anti-osteosarcoma effect.
	



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.